United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2578
                                   ___________

United States of America,               *
                                        *
      Appellee,                         *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jesus Cortez,                           *
                                        * [UNPUBLISHED]
      Appellant.                        *
                                   ___________

                             Submitted: February 8, 2010
                                 Filed: April 6, 2010
                                 ___________

Before LOKEN,1 Chief Judge, GRUENDER and BENTON, Circuit Judges.
                              ___________

PER CURIAM.

      Jesus Medina Cortez appeals the below-guidelines sentence the district court2
imposed after he pled guilty to one count of conspiracy to distribute five or more
kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.


      1
        The Honorable James B. Loken stepped down as Chief Judge for the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2010. He has been succeeded by the Honorable William Jay Riley.
      2
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
After calculating a guidelines range of 97 to 120 months, the court granted a
government motion for a downward departure based on substantial assistance, and
sentenced Cortez to 60 months’ imprisonment. Under the plea agreement, Cortez
waived his right to appeal unless the sentence exceeded 135 months.

       Cortez challenges neither the validity nor the scope of his waiver. He also does
not allege that imposition of the sentence is a miscarriage of justice. He instead argues
his sentence is unreasonable. This court will not, however, review his reasonableness
claim. See United States v. Sisco, 576 F.3d 791, 795-96 (8th Cir. 2009) (a waiver of
appeal is enforceable where the appeal is within the scope of the waiver, the waiver
was knowing and voluntary, and enforcement would not result in a miscarriage of
justice).

      Having jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, this court
affirms the judgment of the district court.
                           ______________________________




                                          -2-